I2l(t-/*f
CCA #       13-13-00175-CR                         OFFENSE:     Theft


            EVERETT LOUIS KELLEY A/K/A EVERETT
STYLE:      SAM KELLEY v. THE STATE OF TEXAS       COUNTY:      Jackson


TRIAL COURT:             24th District Court        MOTION FOR REHEARING IS:        _N/A_
TRIAL COURTS:            12-1-8753                     DATE:
TRIAL COURT JUDGE:       Hon. Jack W. Marr             JUDGE:

DISPOSITION: Affirm

DATE:       August 7, 2014

JUSTICE:    Gregorv'T. Perkes             C    S

PUBLISH:                               DNP:    x



CLK RECORD:          1                                 SUPP CLK RECORD,
RPTRECORD:           10 plus 1 exhibit                 SUPP RPT RECORD.
STATE BR:     1                                        SUPPBR
APP BR:       1                                         PROSE BR




                                  IN THE COURT OF CRIMINAL APPEALS


                                                      CCA#         r»fa-w
        PRO S£                      Petition            Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                     DATE:

                                                        JUDGE:

DATE:              uImjj-                               SIGNED:.                     PC:

JUDGE:            JA L4As*>ts€lS70—                     PUBLISH:                    DNP:




                   MOTION FOR REHEARING IN              MOTION FOR STAY OF MANDATE IS:

CCA IS:.                     ON                                                ON

JUDGE:                                                  JUDGE: